DETAILED ACTION
This action is in response to the filing on April 7, 2022.  Claims 1, 3-8, 10-14, and 16-20 are pending and have been considered below.  The applicant has canceled claims 2, 9, and 15.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yangzhou Du (Reg. No. 65,310) on April 11, 2022.

Claim 3 should depend on claim 1, not canceled claim 2.  Change first occurrence of “2” to –1--.
Claim 10 should depend on claim 8, not canceled claim 9.  Change first occurrence of “9” to –8--.
Claim 16 should depend on claim 14, not canceled claim 15.  Change first occurrence of “15” to –14--.
   

Allowable Subject Matter
Claims 1, 3-8, 10-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… wherein filtering the log data based at least in part on the level information comprises: determining, using the processor, a threshold level using a second AI algorithm; comparing the level information with the threshold value; and filtering the log data based on the comparison.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 8 and 14 recite similar limitations.  Therefore, claims 8 and 14 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20160330219 A1 – Hasan discloses a computer network include algorithms of iterative intelligence growth, iterative evolution, and evolution pathways; sub-algorithms of information and a response/generic parser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114